Per Curiam,
On the decisive question in this case the weight of the testimony was undoubtedly with the -defendant and the more reasonable conclusion from a fair consideration of it is that the plaintiff stepped in front of a moving car which he saw or could have seen by the exercise of the reasonable care which the law exacts of one about to cross the tracks of a street railway. But there was testimony that the street was dark and that the curtains of the car were down; that there was no headlight and the car could not be seen at the point where it was the plaintiff’s duty to look, and that it could not be heard because of the noise of trains and mills in the immediate vicinity. This testimony carried the case to the jury. The rule stated in Carroll v. Penna. Railroad Co., 12 W. N. C. 348, is from its nature applicable only to clear cases where there is no reasonable doubt of the facts or the inferences to be drawn from them: Doyle v. Traction Co., 214 Pa. 382.
The judgment is affirmed.